Name: Commission Regulation (EEC) No 2690/89 of 6 September 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: civil law;  food technology;  marketing;  processed agricultural produce;  prices
 Date Published: nan

 Avis juridique important|31989R2690Commission Regulation (EEC) No 2690/89 of 6 September 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 261 , 07/09/1989 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 30 P. 0120 Swedish special edition: Chapter 3 Volume 30 P. 0120 *****COMMISSION REGULATION (EEC) No 2690/89 of 6 September 1989 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 1953/89 (4), provides that the selling price for the butter is to vary with the fat content of the concentrated butter; whereas, in view of the current situation on the market for butter and intervention stocks, such a variation is no longer necessary; whereas a single selling price for butter should accordingly be fixed; Whereas the time when the processing security provided for in Article 2a (5) of Regulation (EEC) No 3143/85 must be lodged should be specified more precisely; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3143/85 is hereby amended as follows: 1. In Article 2: - paragraph 1 is replaced by the following: '1. Butter covered by Article 1 shall be sold ex-storage depot at a price equal to the buying-in price applied by the intervention agency concerned on the day on which the contract of sale is concluded, less ECU 151 per 100 kg, for processing into concentrated butter of a fat content equal to or greater than 96 %.'; - in the first subparagraph of paragraph 4, the amount of 'ECU 250' is replaced by that of 'ECU 200'; - in the second subparagraph of paragraph 4, the words 'the fat content of the concentrated butter' are deleted. 2. In the first subparagraph of Article 2a (5), the words 'before the butter is taken over by the retail trade' are replaced by 'within the time limit of 15 days referred to in paragraph 6'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 84, 29. 3. 1989, p. 1. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 187, 1. 7. 1989, p. 102.